Name: 83/440/EEC: Commission Decision of 10 August 1983 establishing that the apparatus described as "Perkin- Elmer - Atomic Absorption Spectrophotometer, model 4000" may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  natural and applied sciences
 Date Published: 1983-09-03

 Avis juridique important|31983D044083/440/EEC: Commission Decision of 10 August 1983 establishing that the apparatus described as "Perkin- Elmer - Atomic Absorption Spectrophotometer, model 4000" may be imported free of Common Customs Tariff duties Official Journal L 245 , 03/09/1983 P. 0013 - 0014*****COMMISSION DECISION of 10 August 1983 establishing that the apparatus described as 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000' may be imported free of Common Customs Tariff duties (83/440/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 13 January 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as: 1. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 23 July 1979 and intended to be used for the development of new methods of monitoring the quality of water supplies and assessment of the situation concerning measured groundwater contamination, 2. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 10 January 1980 and intended to be used for the study of the natural contamination of soils and plant life by heavy metals or of soils contaminated with heavy metals, 3. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 18 May 1981 and intended to be used to analyze traces in silicate materials and ore specimens, 4. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 23 September 1981 and intended to be used for the formulation and characterization of complex compounds and metallo-organic compounds, 5. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 28 June 1982 and intended to be used for the examination on trace elements in patients suffering from burns and patients who have to undergo operations with the support of an extracorporal circulation system, 6. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 6 March 1980 and intended to be used for the spectrochemical analysis of rocks and minerals in the range from major constituent to trace concentrations, 7. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 12 March 1980 and intended to be used for chemical trace analysis of the heavy metals, lead and chromium in marine sediments and fauna and for investigation of the forms of chemical linkage, 8. 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', ordered on 27 May 1980 and intended to be used for the study of the corrosion behaviour of metallic materials of construction in the presence of acqueous media and for the study of the formation of metallic coatings by electrochemical and non-electrochemical means, should be considered to be scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 5 July 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are spectrophotometers; whereas their objective technical characteristics, such as the high sensitivity, and the use to which they are put make them specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas they must therefore be considered to be scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Perkin-Elmer - Atomic Absorption Spectrophotometer, model 4000', which were ordered on: 1. 23 July 1979, 2. 10 January 1980, 3. 18 May 1981, 4. 23 September 1981, 5. 28 June 1982, 6. 6 March 1980, 7. 12 March 1980, 8. 27 May 1980, and which are the subject of an application by the Federal Republic of Germany of 13 January 1983, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 August 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.